   Case: 1:16-cv-08402 Document #: 123 Filed: 06/26/20 Page 1 of 7 PageID #:1541




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AMADA ORTEGA and MARCOS AROMAS, both                   )
individually and on behalf of JENNIFER AROMAS          )
ORTEGA, deceased,                                      )
                                                       )
                      Plaintiffs,                      )
                                                       )
               vs.                                     )    No. 16-cv-8402
                                                       )
UNITED STATES OF AMERICA and SINAI                     )    Judge Martha M. Pacold
HEALTH SYSTEM, an Illinois not-for-profit              )
corporation, doing business as, MOUNT SINAI            )
HOSPITAL,                                              )
                                                       )
                      Defendants.                      )

                        THE SINAI DEFENDANTS’ REPLY BRIEF

        Defendants, Sinai Health System d/b/a Mount Sinai Hospital and Mount Sinai Hospital

Medical Center of Chicago (collectively, the “Sinai Defendants”), submits the following Reply

Brief in further support of its Motion for Summary Judgment on the claims submitted by

Plaintiffs.

                                    INTRODUCTION

        After four years of expansive fact and expert discovery, premised on the Sinai

Defendants’ asserted agency relationship with Plaintiff Ortega’s treaters, Plaintiffs’ Response

Brief quietly opts to not even address the Sinai Defendants’ challenged agency relationship with

Dr. Shaffer and Midwife Doran.       Plaintiffs’ lack of a response to the contested agency

relationship is a booming indication of the flimsy nature of case against the Sinai Defendants.

Without any discovery specifically directed to Ortega’s nursing care or taking a single nurse

deposition, Plaintiffs’ claims against the Sinai Defendants now solely dangle from the flawed

opinions of Plaintiffs’ Midwife Expert, Michelle Quale, who criticized the nursing care provided
                                               1
     Case: 1:16-cv-08402 Document #: 123 Filed: 06/26/20 Page 2 of 7 PageID #:1542




to Ortega in the last paragraph of her Rule 26 Expert Report. Now, Plaintiffs’ only response to

the Sinai Defendants’ Motion for Summary Judgment is narrowly focused on the remaining

tendril of their case, involving the Sinai Defendants’ nursing care. However, Plaintiffs’ response

does not address the inadequacy of Quale’s opinions, but attempts to deflect attention away by

unconvincingly pointing to other opinions without explaining their significance. Plaintiffs’

attempt at diversion is unconvincing. As explained in the Sinai Defendants’ opening

Memorandum, Quale’s opinions are contradicted by the clear evidence adduced in the case,

warranting striking her opinions and the entry of summary judgment based on the lack of a

material fact.

                                         ARGUMENT

A.      Plaintiffs’ Failure to Respond to the Sinai Defendants’ Federal Tort Claims Act
        (“FTCA”) Argument is an Admission of the Sinai Defendants’ Material Facts
        Warranting a Finding that the FTCA Bars Plaintiffs’ Agency Allegations Against
        the Sinai Defendants

        The FTCA bars Plaintiffs from asserting a claim against the Sinai Defendants based on a

pled agency relationship with Shaffer and Doran, both designated Public Health Service

employees. (DSOF ¶ 7,8); see 28 U.S.C. § 233 (a). Plaintiffs’ failure to respond to the Sinai

Defendants’ FTCA argument concedes the materials facts underlying Plaintiffs’ violation of the

FTCA’s “exclusive” remedy provision. 42 U.S.C. § 233(g)(1)(F); Gerhartz v. Richert, 779 F.3d

682 (7th Cir. 2015) (failure to respond to a motion for summary judgment constitutes an

admission by non-movant that there are no disputed issues of genuine fact warranting trial). For

the reasons set forth in the Sinai Defendants’ opening Memorandum, and as a matter of law, the

FTCA bars Plaintiffs’ agency allegations against the Sinai Defendants.




                                                2
     Case: 1:16-cv-08402 Document #: 123 Filed: 06/26/20 Page 3 of 7 PageID #:1543




B.      Plaintiffs’ Failure to Respond to the Sinai Defendants’ Actual and Apparent Agency
        Arguments Concedes the Sinai Defendants’ Submitted Material Facts, Warranting
        the Entry of Summary Judgment

        If this Court determines that Plaintiffs do not offend the FTCA by pursuing the Sinai

Defendants and the United States for the same alleged misconduct of certified PHS employees,

the Sinai Defendants are entitled to summary judgment on Plaintiffs’ agency claims. Plaintiffs’

failure to respond to the Sinai Defendants’ actual and apparent agency arguments encompassed

in its submitted Memorandum results in Plaintiffs’ admission of the facts provided in support of

its agency contentions. (DSOF ¶ 1-65); see also, Gerhartz, 779 F.3d at 685. Accordingly, the

admission of the Sinai Defendants’ material facts contained its opening Memorandum

establishes that Shaffer and Doran were not actual or apparent agents of the Sinai Defendants

warranting the entry of summary judgment on agency grounds.

C.      Plaintiffs’ Concession Concerning the Nursing Staff Not Administering Pitocin
        Warrants Summary Judgment

        Despite Plaintiffs’ Nursing Expert Michelle Quale’s Rule 26 Report explicitly criticizing

the nursing care concerning “restarting [Pitocin at] 12:52 p.m.,” Plaintiffs’ response conflicts

with Quale’s Report and concedes that “Quale [] does not specifically criticize the Sinai

Defendants’ nursing staff.” (Pl. Resp. pg. 5). This strategic concession is in response to Quale’s

opinion that Pitocin was restarted at 12:52 p.m. which is contradicted by Doran’s progress note

indicating that she restarted Pitocin at 12:39 p.m. Quale’s Report’s reference to 12:52 p.m. was

mistakenly focused on Nurse Moreno’s 12:52 p.m. progress note reaffirming that Pitocin had

already been restarted by Doran. (DSOF ¶ 71). Therefore, Nurse Moreno was not involved in

the restarting of Pitocin. In accordance with Plaintiffs’ concession and the record indicating the

lack of reliability in Quale’s opinion, the entry of summary judgment is warranted finding that




                                                 3
     Case: 1:16-cv-08402 Document #: 123 Filed: 06/26/20 Page 4 of 7 PageID #:1544




the Sinai Defendants’ nursing staff is not subject to criticism concerning the administration of

Pitocin.

D.       Plaintiffs’ Response Does Not Contest Quale’s Incorrect Standard of Care Opinions
         Warranting Summary Judgment

         As detailed in the Sinai Defendants’ opening Memorandum, Quale’s standard of care

opinions concerning the absolute requirement to discontinue Pitocin are contradicted by the

exacting language of the MSH Nursing Standard, which provides that discontinuing Pitocin is

one of several interventions which could be taken, but is not required. (DSOF ¶ 77). Faced with

the reality that one of Quale’s standard of care opinions does not withstand scrutiny, Plaintiffs’

response1 only offers that Quale’s opinion were based on both the MSH Nursing Standard “and

[the] standard of care generally.” (Pl. Resp. pg. 6). Without elaborating on the significance of

their counter argument, it appears that Plaintiffs concede that Quale’s opinion concerning the

MSH Nursing Standard is not reliable and takes refuge in her alternative opinion concerning the

general nursing standard of care.

         Moreover, Plaintiffs’ response to the Sinai Defendants’ Statement of Material Fact admits

the optional terms of the MSH Nursing Standard. (Pl. Resp. to DSOF ¶ 77). As such, Quale’s

opinion mandating the discontinuation of Pitocin is contradicted by Plaintiffs’ “Undisputed”

response and the explicit terms of the MSH Nursing Standard. See, id. Finally, in accordance

with the MSH Nursing Standard, Quale admitted in her deposition that when indeterminate or an

abnormal heart rate was detected in Ortega that the approved interventions were provided to her

such as: (1) repositioning; (2) providing oxygen; and (3) the continuing of IV fluids. (Pl. Resp.

to DSOF ¶ 80). These provided interventions were done in accordance with the MSH Nursing

Standard, negating any asserted breach. Due to the failure of Quale to accurately provide the

1
 Plaintiffs did not file their own separate Rule 56.1 Statement of Additional Facts in conjunction with their
Response Brief to the Sinai Defendants’ Motion for Summary Judgment.

                                                          4
     Case: 1:16-cv-08402 Document #: 123 Filed: 06/26/20 Page 5 of 7 PageID #:1545




standard of care required under the MSH Nursing Standard, partial summary judgment is

militated striking Quale’s opinions involving the MSH Nursing Standard requiring the cessation

of Pitocin, which is incorrect, and thus not reliable.

E.      Plaintiffs’ Response Does Not Address the Fact that Shaffer Was Informed of the
        Initiation of Pitocin Contradicting Quale’s Nursing Criticism and Warranting
        Summary Judgment

        Plaintiffs’ response ignores Quale’s nursing criticism concerning Shaffer not being

informed of the administration of Pitocin and attempts to divert attention to a different criticism

involving his notification of a Category 2 strip. Plaintiffs’ attempt to sidestep Quale’s mistaken

opinions are transparently faulty. Congruent with her Rule 26 Report asserting that Pitocin

began at 12:52 p.m., Quale testified during her deposition that the Sinai Defendants’ nursing care

deviated from the standard of care when Shaffer was not notified of “both the category 2 tracing

and subsequently the addition of [the] Pitocin.” (emphasis added) (Ex. 6, pg. 64). It is the second

aspect of Quale’s two-part criticism concerning Shaffer being aware of the administration of

Pitocin which has been challenged by the Sinai Defendants. As set forth above, Quale’s

misunderstanding about the timing of the administration of Pitocin renders her opinion

unreliable.

        Plaintiffs admit that Shaffer was aware of Pitocin being administered to Ortega as

indicated in Doran’s 12:39 p.m. note, when she began Pitocin, indicating “Dr. Shaffer aware of

patient status.” (Pl. Resp. to DSOF ¶ 68). Moreover, Pitocin was administered before the first

indication of Category 2 tracing which Quale thought occurred at 12:41 p.m. (Ex. 6, pg. 64).

Due to the direct contradictions between Quale’s opinions and the undisputed exact timing of the

criticized events in Ortega’s records there is no issue of material fact. Accordingly, striking




                                                  5
   Case: 1:16-cv-08402 Document #: 123 Filed: 06/26/20 Page 6 of 7 PageID #:1546




Quale’s opinions concerning the nursing providers’ communication with Shaffer involving the

administration of Pitocin is warranted.


                                          CONCLUSION
       For the reasons set forth in the Sinai Defendants’ opening Memorandum and herein, the

Sinai Defendants respectfully request that the Court enter summary judgment in its favor.



Dated: June 26, 2020                  Respectfully Submitted,
                                      ANDERSON, RASOR & PARTNERS, LLP

                                      /s/ Christopher C. Heery
                                      One of the attorneys for Defendants, SINAI HEALTH
                                      SYSTEM d/b/a MOUNT SINAI HOSPITAL and
                                      MOUNT SINAI HOSPITAL MEDICAL CENTER OF
                                      CHICAGO




Sandra G. Iorio (#6225223)
Christopher C. Heery (#6304791)
ANDERSON, RASOR & PARTNERS, LLP
150 S. Wacker Dr., Suite 350
Chicago, Illinois 60606
312-673-7800
Sandra.Iorio@ARandPartners.com
Christopher.Heery@ARandPartners.com




                                                6
   Case: 1:16-cv-08402 Document #: 123 Filed: 06/26/20 Page 7 of 7 PageID #:1547




                               CERTIFICATE OF SERVICE

    I, Christopher C. Heery, an attorney certifies the foregoing THE SINAI
DEFENDANTS’ REPLY BRIEF was served upon all counsel of record below:

                             Anthony J. Peraica
                             Joseph P. DiPasquale
                             Anthony J. Peraica & Associates, Ltd.
                             5130 South Archer Avenue
                             Chicago, Illinois 60632
                             peraicalaw@aol.com
                             jdipasquale@peraica.com

                             Alex Hartzler
                             Assistant United States Attorney
                             219 South Dearborn Street
                             Chicago, Illinois 60604
                             Alex.Hartzler@usdoj.gov

                             AUSA-Chicago
                             United States Attorney’s office (NDIL-Chicago)
                             219 South Dearborn
                             Chicago, IL 60604
                             USAILN.ECFAUSA@usdoj.gov

by electronically filing same using the CM/ECF system which will send notification of such
filing to all counsel of record on June 26, 2020.



                                                   /s/Christopher C. Heery



Sandra G. Iorio
Christopher C. Heery
ANDERSON, RASOR & PARTNERS, LLP
150 S. Wacker Drive, Suite 350
Chicago, IL 60606
(312) 673-7800
Sandra.Iorio@ARandPartners.com
Christopher.Heery@ARandPartners.com




                                               7
